IN THE
                          TENTH COURT OF APPEALS

                                    No. 10-16-00223-CR

                    IN RE AUGUSTINE CANTU JIMENEZ




                                Original Proceeding


                                        ORDER


      Augustine Cantu Jimenez’s petition for writ of mandamus was filed on July 5,

2016. The Court requests a response from the other parties to the proceeding. See TEX. R.

APP. P. 52.8(b). Any response shall be filed with the Clerk of this Court no later than 14

days from the date of this order.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed July 20, 2016